Citation Nr: 1204131	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  10-10 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin



THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.




ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel









INTRODUCTION

The Veteran served on active duty from April 1966 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  The Veteran is not shown to have had duty or visitation in the Republic of Vietnam during his period of active military service. 

2.  The Veteran is not shown to have been exposed to an herbicide agent during active military duty. 

3.  The Veteran does not have diabetes mellitus that is related to his military service. 


CONCLUSION OF LAW

The Veteran does not have diabetes mellitus that is the result of disease or injury incurred in or aggravated during active military service; nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.303, 3.304, 3.307, 3.309 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The Veteran served on active duty from April 1966 to April 1969.  He is seeking service connection for diabetes mellitus, type II.  The Veteran alleges that his diabetes mellitus is the result of herbicide exposure in service.  

A review of the Veteran's service treatment records (STRs) is negative for evidence of a diagnosis of diabetes mellitus during his military service.  The STRs do not record abnormal findings for urinalysis tests conducted with examinations in January 1966, March 1967 or March 1969.  The Veteran's personnel records reflect that he was stationed at Subic Bay, Philippines, from April 1967 to October 1968.  He was assigned as a supply administrative clerk at the Headquarters Company of the Marine Barracks at Subic Bay.  The records do not reflect any temporary duty outside of the Philippines to any destination.  

The Veteran alleges that he had herbicide exposure as a result of the shipment of Agent Orange through the United States military facility at Subic Bay.  In particular, the Veteran has provided information of alleged shipments of Agent Orange by the government of New Zealand that were sent to Vietnam via Subic Bay.  (The information is by way of an Internet article and not an official government publication or report.)

The Veteran submitted his initial claim for VA disability compensation benefits in January 1996.  He sought service connection for several issues related to a motorcycle accident that he had while stationed in the Philippines in 1967.

Medical records developed for that claim included private medical records dating from April 1969 to November 1994.  The records do not contain a diagnosis of diabetes mellitus.  The Veteran had surgery on his left knee in July 1986.  Laboratory studies at that time were negative for glucose in the urine and the blood sample showed a glucose reading of 100 milligrams per deciliter (mg/dL) with a normal value being from 70 to 110 according to the report.  

Also of record were VA treatment records dated from February 1996 to March 1996.  The Veteran was noted to have an elevated glucose value on a blood test done in February 1996.  However, a follow-on outpatient note recorded that the Veteran had not fasted prior to his test and this had resulted in the elevated reading.

The Veteran submitted his current claim in February 2009.  He reported receiving a diagnosis of diabetes mellitus type II from VA in 2005.

VA outpatient records for the period from June 2005 to June 2009 were obtained.  The records document the Veteran as having an elevated hemoglobin (H) A1C value as well as an elevated glucose value in May 2005.  An entry from July 2005 had a problem list that listed diabetes mellitus without mention of complication, type II or unspecified type.  An entry from November 2006 provided a diagnosis of diabetes mellitus, type II.  It was said to be under control by diet and exercise.  Later treatment entries related to monitoring the Veteran's diabetes.  There was no mention of etiology of the diabetes.

The agency of original jurisdiction (AOJ) wrote to the Veteran and asked that he provide details on his alleged exposure to herbicides in February 2009.  He responded in March 2009 that the government of New Zealand had shipped Agent Orange to a magazine at Cubi Point in the Philippines.  He said he exposed as a result of visiting Cubi Point several times during his tour of duty at Subic Bay.

The AOJ contacted the Veterans Benefits Administration Central Office, Compensation and Pension (C&P) Service, for confirmation of whether Agent Orange was stored at Cubi Point as allowed for by M21-1MR, IV.ii.2.C.10.o.  A response was provided in May 2009.  The C&P response noted that the Department of Defense (DoD) had not provided information of the presence of Agent Orange, by shipment or usage, at Subic Bay or in the Philippines.  Moreover, there was no information regarding the shipment of such chemicals by the government of New Zealand, especially in light of the fact that New Zealand was not involved in the Vietnam herbicide spraying operation.  

Although the C&P Service could not corroborate the Veteran's allegation, it was recommended for the AOJ to follow the procedure listed in the M21-1MR, as referenced above.  This would involve sending a request for information to the Joint Services Records Research Center (JSRRC).  It was noted that the AOJ should provide the JSRRC with the Veteran's military unit, location, dates at the location, military occupation, and other relevant facts as shown by the Veteran's actual personnel records.  The cited M21-1MR provision provides this guidance for claims involving herbicide exposure in locations other than the Republic of Vietnam or Korea.

The AOJ denied the claim in July 2009.  The rating decision noted that the Veteran had not served in Vietnam.  Further, the evidence of record did not establish the use or storage of Agent Orange in the Philippines at any time.  Moreover, there was no indication that the government of New Zealand had any involvement in shipping chemicals related to Agent Orange as they were not involved in the spraying process.

The Veteran submitted his notice of disagreement (NOD) in August 2009.  He included a copy of any article from the Internet, which reported that New Zealand confirmed that that it had supplied Agent Orange during the war in Vietnam.  The article cited a government official as saying that information provided to that official indicated that "products used to make Agent Orange" were shipped from New Plymouth (New Zealand) to Subic Bay in the 1960s.  The article was first published in January 2005.

The Veteran also submitted a copy of a newsletter obtained from an Internet site known as Subic Bay Marines.  This was the January 2009 newsletter.  The newsletter contained a number of articles.  Several addressed issues such as Gulf War Syndrome and water problems at Camp LeJeune, North Carolina.  Of particular note was a short article that said that, over the last several years, it had been said that Subic Bay Marines "may have" been exposed to Agent Orange while in Subic Bay.  The article pointed to the then-recent admission by the government of New Zealand.  The article referenced another article in the newsletter on how to apply for benefits related to Agent Orange exposure.  The Veteran submitted a copy of the June 2009 edition of the newsletter.  The newsletter referenced the publication of a prior edition in September 2007 that addressed the shipping of chemicals from New Zealand to Subic Bay.  The specific website used by the Veteran to get his information on the chemicals was listed in the 2007 newsletter.

The AOJ did not initially conduct the additional research as noted by the C&P Service.  The Board remanded the case for the AOJ to conduct the development in October 2010.  

The AOJ wrote to the Veteran in October 2010.  He was asked to provide specific information regarding his alleged exposure to herbicides.  

The Veteran responded by submitting duplicate copies of the material supplied with his NOD.  He also said his material said chemicals were stored at the Cubi Point magazine.  He said his contact with the chemicals was incidental.  He had a motorcycle and rode from base to base during his service in the Philippines.  The Veteran also said that he did not know that he had diabetes mellitus, type II until about 5 years ago.

The AOJ submitted an electronic query for information regarding the possible storage and/or use of herbicides, specifically, Agent Orange, during the Veteran's 18-month period of service in the Philippines in January 2011.  The request was made through the Defense Personnel Records Information Retrieval System (DPRIS).  The response was that a review was made of DoD records.  The review showed that Agent Orange, or other tactical herbicides, were not used, tested, disposed of or stored in Subic Bay or anywhere else in the Philippines during 1967.  

The AOJ, relying on the above information, confirmed the denial of the Veteran's claim in October 2011.  The Veteran was issued a supplemental statement of the case (SSOC) that same month.  The Veteran responded that he had no additional evidence or information to submit.



Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service. 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Additionally, if diabetes mellitus is shown to have been manifested to a compensable degree within one year of qualifying active military service, it may be presumed to have been incurred in or aggravated by active military service.  38 C.F.R. §§ 3.307(a), 3.309(a) (2011).  

Also, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to an "herbicide agent" during active military, naval, or air service or is presumed to have been so exposed, certain diseases, including type II diabetes mellitus, are presumed to be incurred in or aggravated by service if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116(a); 38 C.F.R. § 3.309(e).  

The Board finds that the Veteran's claim fails on a presumptive basis for exposure to herbicides because no evidence of record establishes that the Veteran had actual duty or visitation in Vietnam.  Further, the Veteran does not allege he was exposed based on such service.  Service connection, on a presumptive basis due to exposure in Vietnam, is denied.   

Based on the evidence of record, the Board finds that service connection on a direct basis for type II diabetes mellitus is also not warranted.  Although there is medical evidence of a current disability, there is no medical evidence of in-service incurrence or aggravation of diabetes.  The STRs show no diagnosis or treatment related to diabetes, and the Veteran's in-service examinations are negative for diabetes.  Moreover, there is no showing of continuity of symptomatology after service, as the record shows that the Veteran has not claimed such a continuity and he was not diagnosed with diabetes until many years after leaving service.  The Board finds that the absence of documented diabetes mellitus until approximately 36 years after discharge, weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (it is proper to consider a veteran's entire medical history, including a lengthy period of absence of complaints); see also Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) ("negative evidence" could be considered in weighing the evidence).

Moreover, the Veteran has not contended that the disease began in service.  Rather, he asserts that he is entitled to a presumption of service incurrence on account of in-service herbicide exposure.  Significantly, the query of official records through DPRIS was unable to find any evidence to substantiate the use, testing, disposal of, or storage of Agent Orange or other tactical herbicides in Subic Bay or anywhere else in the Philippines during all of 1967.

The Veteran has not established the actual existence of Agent Orange in any area where he was stationed in the Philippines.  The one article he submitted, and apparently the only article ever relied on by the Subic Bay Marine newsletter over several years, is a media article and not an official government report.  Additionally, the Veteran's claimed exposure is based on his riding a motorcycle from base to base and not any direct exposure.  The Board finds the official response through DPRIS to be more probative in regard to the core issue of the actual presence of Agent Orange or other herbicides being located at Subic Bay or Cubi Point or any other location in the Philippines during the Veteran's service.  The report is negative in that regard.

Thus, the evidence does not establish that the Veteran was exposed to Agent Orange or other herbicides in service.  His claim for service connection on a direct basis is denied.

Furthermore, because diabetes was not shown until many years after military service, it may not be presumed to have been incurred in or aggravated by active military service.  38 C.F.R. §§ 3.307(a), 3.309(a) (2011).  The preponderance of the evidence is against service connection for the claim on a one-year presumptive basis.

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2011)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

In addition, the Court has held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran submitted his claim for benefits in February 2009.  The AOJ wrote to him that same month with notice on how to substantiate his claim.  In particular, he was asked to provide information regarding his claimed exposure to Agent Orange/herbicides.  The letter further provided Dingess notice on how effective dates and disability ratings are determined.  The Veteran responded that he had no additional information or evidence to submit in March 2009.  He did provide information on his alleged exposure.

The Veteran's claim was denied in July 2009.  He submitted his NOD in August 2009.  It was at this time he provided his evidence to support his contention that he was exposed during his service in the Philippines.  The Veteran perfected his appeal in March 2010.  

The Veteran has not disputed the contents of the VCAA notice in this case.  He was afforded a meaningful opportunity to participate in the development of his claim.  From the outset, he demonstrated actual knowledge of what was required to establish service connection as evidenced by his statements and theory of exposure, the submission of evidence he believed supported his claim as well as identifying evidence for VA to obtain.  There is no evidence of prejudice to the Veteran based on any notice deficiency and he has not alleged any prejudice.  Thus, the Board is satisfied that the duty to notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his STRs, information from DPRIS, VA and private treatment records, as well as evidence regarding possible storage of Agent Orange in the Philippines.  The Veteran declined to have a hearing in his case.  

The Veteran was not afforded an examination in regard to his claim.  However, in light of the Board's determination that the evidence does not support his exposure to herbicides in service, the diagnosis of diabetes mellitus made approximately 36 years after service, and because there is no other evidence of a nexus to service aside from the Veteran's allegation of exposure to herbicides, there is no requirement to obtain an examination in this case.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006); see also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (a veteran is required to show some causal connection between his disability and his military service).  

The Board finds that VA has satisfied its duty to notify and assist.  The Veteran has not identified any other pertinent evidence, not already of record.  The Board is also unaware of any such evidence.


ORDER

Entitlement to service connection for diabetes mellitus is denied. 



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


